DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimberger; Stephen M. et al. (US 7143329 B1, hereafter referred to as Trimberger) and Piret, Philippe et al. (US 20050015704 A1, hereafter referred to as Piret).

Rejection of claim 1:
error correction apparatus/system for a configuration memory, comprising: a controller having circuitry configured to: perform a parity check operation on data; determine a quantity of parity violations associated with the parity check operation (col. 8, line 52 to col.9, line 56 and Figures 2, 6 & 8-9 in Trimberger teach An apparatus, comprising: a controller 13/18/19 having ECCC circuitry 13 configured to: perform an ECC parity check operation on data using a parity check matrix; determine a quantity of Corrected and Uncorrected  parity violations 174 and 175 associated with the ECC parity check operation) ; and, estimate an error rate associated with the data based on the determined quantity of parity violations (col. 8, line 52 to col.9, line 56 and Figures 2, 6 & 8-9 in Trimberger clearly suggests estimating an error rate associated with the data based on the determined quantity of Corrected and Uncorrected  parity violations 174 and 175; Note: Trimberger teaches that saturated encounters for counting respective errors can be used for estimating error rate).
Piret, in an analogous art, teaches correcting data, if an error rate using a maximal error correction algorithm exceeds a predetermined threshold (paragraphs [0138]-[0142] on page 8 of Piret).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Trimberger with the teachings of Piret by including use of correcting data using the parity check operation if the estimated error rate meets or exceeds a threshold.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of correcting .

Claim(s) 2, is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimberger; Stephen M. et al. (US 7143329 B1, hereafter referred to as Trimberger), Piret, Philippe et al. (US 20050015704 A1, hereafter referred to as Piret) and Baxter; William F. et al. (US 5887146 A, hereafter referred to as Baxter).

Rejection of claim 2:
The Abstract in Baxter, in an analogous art, teaches use of wherein the controller is included on a motherboard of the apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Trimberger, Piret with the teachings of Baxter by including use of wherein the controller is included on a motherboard of the apparatus.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of wherein the controller is included on a motherboard of the apparatus would have provided a hardware architecture that minimizes system bus contention (See Abstract in Baxter).

(s) 3-5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimberger; Stephen M. et al. (US 7143329 B1, hereafter referred to as Trimberger), Piret, Philippe et al. (US 20050015704 A1, hereafter referred to as Piret) and Chiariotti; Enzo (US 5812753 A, hereafter referred to as Chiariotti).

Rejection of claim 3:
Col. 4, lines 46-65 and Figure 2 in Chiariotti, in an analogous art, teaches use of interleaving the data across Physical Member Discs into a number of data segments/slices; and performing an XOR operation across data chunks on each of the data segments/slices.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Trimberger, Piret with the teachings of Chiariotti by including use of interleaving the data into a number of data segments; and performing an XOR operation on each of the data segments.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have provided parity check information for verifying dysfunctionality (Col. 4, lines 46-65 and Figure 2 in Chiariotti).

Rejection of claim 4:
Col. 4, lines 46-65 and Figure 2 in Chiariotti teaches wherein each of the data segments/slices corresponds to a parity check equation of the parity check operation.


Figure 6 in Trimberger teaches wherein the circuitry is configured to determine the quantity of correctable and uncorrectable parity violations associated with a parity check operation.
Col. 4, lines 4-65 and Figure 2 in Chiariotti teaches carrying out parity check operation by summing a quantity of parity violations that occur during the XOR operations performed on the data segments/chunks.

Claim(s) 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimberger; Stephen M. et al. (US 7143329 B1, hereafter referred to as Trimberger), Piret, Philippe et al. (US 20050015704 A1, hereafter referred to as Piret) and ALROD; IDAN et al. (US 20130166986 A1, hereafter referred to as ALROD).

Rejection of claim 6:
Paragraph [0016] on page 2 of ALROD, in an analogous art, teaches use of wherein the parity check operation is a low-density parity-check (LDPC) operation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Trimberger, Piret with the teachings of ALROD by including use of wherein the parity check operation is a low-density parity-check (LDPC) operation.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of wherein the parity check operation is a low-density parity-check (LDPC) operation provided would .

Claim(s) 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimberger; Stephen M. et al. (US 7143329 B1, hereafter referred to as Trimberger), Piret, Philippe et al. (US 20050015704 A1, hereafter referred to as Piret) and Morris; Russell A. et al. (US 6314535 B1, hereafter referred to as Morris).

Rejection of claim 7:
Col. 22,lines 46-56 in Morris, in an analogous art, teaches use of circuitry is configured to not correct the data if the estimated error rate does not meet or exceed the threshold.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Trimberger, Piret with the teachings of Morris by including use of circuitry is configured to not correct the data if the estimated error rate does not meet or exceed the threshold.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of circuitry is configured to not correct the data if the estimated error rate does not meet or exceed the threshold would have provided adaptive error correction capabilities when error correction is not needed (Col. 22,lines 46-56 in Morris).

(s) 8, 14-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimberger; Stephen M. et al. (US 7143329 B1, hereafter referred to as Trimberger), Piret, Philippe et al. (US 20050015704 A1, hereafter referred to as Piret) and Zheng; Hongzhong et al. (US 8873329 B1, hereafter referred to as Zheng).

Rejection of claims 8 and 15:
Trimberger teaches An error correction apparatus/system for a configuration memory, comprising: a controller having circuitry configured to: perform a parity check operation on data; determine a quantity of parity violations associated with the parity check operation (col. 8, line 52 to col.9, line 56 and Figures 2, 6 & 8-9 in Trimberger teach An apparatus, comprising: a controller 13/18/19 having ECCC circuitry 13 configured to: perform an ECC parity check operation on data using a parity check matrix; determine a quantity of Corrected and Uncorrected  parity violations 174 and 175 associated with the ECC parity check operation) ; and, estimate an error rate associated with the data based on the determined quantity of parity violations (col. 8, line 52 to col.9, line 56 and Figures 2, 6 & 8-9 in Trimberger clearly suggests estimating an error rate associated with the data based on the determined quantity of Corrected and Uncorrected  parity violations 174 and 175; Note: Trimberger teaches that saturated encounters for counting respective errors can be used for estimating error rate).
Piret, in an analogous art, teaches correcting data, if an error rate using a maximal error correction algorithm exceeds a predetermined threshold (paragraphs [0138]-[0142] on page 8 of Piret).

Col. 24, line 42 to col. 25, line 56 and Figures 19-22 in Zheng, in an analogous art, teaches a motherboard having/disposed on a controller configured to: sense data stored in a memory of the apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Trimberger, Piret with the teachings of Zheng by including use of a motherboard having a controller configured to: sense data stored in a memory of the apparatus.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of a motherboard having a controller configured to: sense data stored in a memory of the apparatus would have provided a system structure allowing for real movable insertion of one or more memory modules (Col. 24, line 42 to col. 25, line 56 and Figures 19-22 in Zheng).

Rejection of claim 14:
Correcting data, inherently reduces errors in data.

Rejection of claim 20:
Figure 1 in Trimberger teaches multiple memory arrays.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimberger; Stephen M. et al. (US 7143329 B1, hereafter referred to as Trimberger), Piret, Philippe et al. (US 20050015704 A1, hereafter referred to as Piret), Zheng; Hongzhong et al. (US 8873329 B1, hereafter referred to as Zheng) and Oh; Eun-Chu et al. (US 20130031443 A1, hereafter referred to as Oh).

Rejection of claims 9 and 10:
Paragraphs [0055] and [0104] on pages 3 and 6 of Oh, in an analogous art, teaches use of wherein the method includes programming the corrected data to multilevel memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Trimberger, Piret and Zheng with the teachings of Oh by including use of wherein the method includes programming the corrected data to multilevel memory.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of wherein the method includes programming the corrected data to multilevel memory would have .

Claim(s) 11-13, 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimberger; Stephen M. et al. (US 7143329 B1, hereafter referred to as Trimberger), Piret, Philippe et al. (US 20050015704 A1, hereafter referred to as Piret), Zheng; Hongzhong et al. (US 8873329 B1, hereafter referred to as Zheng) and Chiariotti; Enzo (US 5812753 A, hereafter referred to as Chiariotti).

Rejection of claims 11-12 and 16:
Col. 4, lines 46-65 and Figure 2 in Chiariotti, in an analogous art, teaches data having a number of parity check codewords/Slices stored in this memory associated therewith; and performing the an XOR parity check operation on the data includes checking each of the parity check codewords/Slices against an XOR parity check equation of the an XOR stored in disc memory parity check operation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Trimberger, Piret and Zheng with the teachings of Chiariotti by including use of interleaving the data into a number of data segments; and performing an XOR operation on each of the data segments.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have provided parity check information for verifying dysfunctionality (Col. 4, lines 46-65 and Figure 2 in Chiariotti).

Rejection of claim 13:
Figure 6 in Trimberger teaches wherein the circuitry is configured to determine the quantity of correctable and uncorrectable parity violations associated with a parity check operation representing a number of times an error occurs when checking the parity check codewords.

Claim(s) 17-18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimberger; Stephen M. et al. (US 7143329 B1, hereafter referred to as Trimberger), Piret, Philippe et al. (US 20050015704 A1, hereafter referred to as Piret), Zheng; Hongzhong et al. (US 8873329 B1, hereafter referred to as Zheng), Chiariotti; Enzo (US 5812753 A, hereafter referred to as Chiariotti) and Oh; Eun-Chu et al. (US 20130031443 A1, hereafter referred to as Oh).

Rejection of claim 17:
Paragraph [0088] on page 5 of Oh, in an analogous art, teaches the use of LDPC codes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Trimberger, Piret, Zheng and Chiariotti with the teachings of Oh by including use of  parities stored in the memory of the apparatus including low-density parity-check (LDPC) code parities.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art 

Rejection of claim 18:
Col. 4, lines 46-65 and Figure 2 in Chiariotti teaches use of interleaving the data across Physical Member Discs into a number of data segments/slices; and performing an XOR operation across data chunks on each of the data segments/slices.

Claim(s) 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimberger; Stephen M. et al. (US 7143329 B1, hereafter referred to as Trimberger), Piret, Philippe et al. (US 20050015704 A1, hereafter referred to as Piret), Zheng; Hongzhong et al. (US 8873329 B1, hereafter referred to as Zheng) and Oh; Eun-Chu et al. (US 20130031443 A1, hereafter referred to as Oh).

Rejection of claims 19:
Paragraph [0080] and Figure 7 in Oh, in an analogous art, teaches use of wherein the sensed data is stored in multiple pages of the memory of the apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Trimberger, Piret and Zheng with the teachings of Oh by including use of wherein the sensed data is stored in multiple pages of the memory of the apparatus.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed 

Cited Prior Arts
US 20130166986 A1 is directed to error correction encoding for MLC flash memory and is a good 103 reference.
US 5530705 A is directed to a system for air correction to reduce error rate and was used in a 103 rejection, above.
US 7143329 B1 is directed to an error correction system for keeping track of a count of uncorrected errors in corrected errors and was used in a 103 rejection, above.
US 20110310743 A1 is directed to a system for correcting errors based on the threshold and was used in a 103 rejection, above.
US 20050015704 A1 is directed to improving an error correction even in the case that error rate exceeds a predetermined threshold and was used in a 103 rejection, above.
US 5887146 A is directed to a motherboard comprising main memory and a memory controller and was used in a 103 rejection, above.
US 5812753 A is directed to error correction for stripe data and was used in a 103 rejection, above.
US 6314535 B1 is directed to dynamic forward error correction to achieve a level of performance determined by a bit error rate and is a good teaching reference.

US 20130031443 A1 is directed to error correction for a memory system comprising page data and was used in a 103 rejection, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112